128 Mich. App. 710 (1983)
341 N.W.2d 187
IN THE MATTER OF CREED
Docket No. 62197.
Michigan Court of Appeals.
Decided September 14, 1983.
Lippitt, Lyons & Whitefield (by Sanford A. Rochkind), for petitioner.
Amicus Curiae:
Michigan Probate Judges Association (by Richard M. Barron).
Before: DANHOF, C.J., and V.J. BRENNAN and N.A. BAGULEY,[*] JJ.
AFTER REMAND
PER CURIAM.
The facts of this case are discussed in our previous opinion, In the Matter of Creed, 126 Mich. App. 32; 337 NW2d 41 (1983), and will not be repeated here. The previous appeal was remanded to the probate court for a hearing to enable the probate judge to determine whether petitioners had met the good cause requirement of MCL 710.67; MSA 27.3178(555.67).
*712 Upon remand, the probate judge held a hearing and determined that petitioners had shown good cause. Petitioners were allowed to examine the adoption records of Keith Wayne Creed. We have examined the transcript of the probate court proceeding and agree that good cause was shown by petitioners.
Affirmed.
NOTES
[*]  Circuit judge, sitting on the Court of Appeals by assignment.